DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 12/28/2020.  
Claims 1, 3 and 11 have been amended.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Hilten on 1/7/2021.
The application has been amended as follows: 
	11. (Currently amended) A process of operating a wireless access point that connects to a wireless device comprising: 

	connecting a wireless access point transceiver to a third party mobile network operator network to transfer data to and from the third party mobile network operator network; 
	receiving with a metering client with an accounting unit from a network operator cloud an amount of data service used in the third party mobile network operator network by the wireless access point; 
	receiving with a metering client with an accounting unit from a network operator cloud at least one of the following: a number of wireless service days used by the wireless access point and a number of wireless service days available from the wireless access point; 
	determining with the metering client with the accounting unit an amount of prepaid data usage available from the wireless access point; 
	transmitting from the wireless access point to the wireless device wireless service information comprising: at least one of the following: the prepaid data usage by the wireless access point or the amount of prepaid data usage available from the wireless access point; 
	transmitting from the wireless access point to the wireless device wireless service information comprising at least one of the following: a number of wireless service days used by the wireless access point and a number of wireless service days available from the wireless access point; 

	displaying on a display of the wireless access point the wireless service information comprising at least one of the following: a number of wireless service days used by the wireless access point and a number of wireless service days available from the wireless access point; 
	determining with the wireless access point with the accounting unit that the data is being consumed at a rate that will result in zero data prior to an end date of data service; 
	providing with the wireless access point a warning notice to the wireless device that the data is being consumed at a rate that will result in zero data prior to the end date of the data service; 
	determining with the metering client that the amount of prepaid data usage available has been depleted to zero with the accounting unit; and 
	limiting with the metering client an operation of the wireless access point to transfer data to and from the third party mobile network operator network that the amount of prepaid data usage available has been depleted to zero, 
	wherein the third party mobile network operator network comprises a mobile data network utilizing at least one data transmission protocol comprising at least one of the   following: 3G, 4G, Long Term Evolution (LTE), 5G, Evolution-Data Optimized (EVDO), Code Division Multiple Access (CDMA), High Speed Packet Access (HSPA), Global 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  
Of special note, US-2005/0177515 to Kalavade et al. provides for sending warning to users of low balances of prepaid session activities, but fails to determine “that the data is being consumed at a rate that will result in zero data prior to an end date of data service” and “providing with the wireless access point a warning notice to the wireless device when the data is being consumed at a rate that will result in zero data prior to the end date of the data service” as found substantially in claims 1, 3 and 11.  
Specifically, the substance of the reply, dated 12/28/2020, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 7/3/2019, 10/25/2019, 11/25/2019, 3/10/2020, 8/10/2020, 9/8/2020 and 12/28/2020.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.